730 N.W.2d 240 (2007)
PEOPLE of the State of Michigan, Plaintiff-Appellee,
v.
Ronald Francis WROBLEWSKI, Jr., Defendant-Appellant.
Docket No. 133032. COA No. 274893.
Supreme Court of Michigan.
April 25, 2007.
On order of the Court, the application for leave to appeal the January 8, 2007 order of the Court of Appeals is considered and, pursuant to MCR 7.302(G)(1), in lieu of granting leave to appeal, we VACATE the sentence of the Allegan Circuit Court, and we REMAND this case to the trial court for resentencing. On remand, the trial court shall resentence the defendant within the appropriate sentencing guidelines range or state on the record a substantial and compelling reason for departing from the sentencing guidelines range in accordance with People v. Babcock, 469 Mich. 247, 666 N.W.2d 231 (2003).